Title: To George Washington from Brigadier General James Mitchell Varnum, 5 October 1777
From: Varnum, James Mitchell
To: Washington, George

 

Sir
Cross Roads [N.J.] 5th Octr 1777.

I am now, with the Troops under my Command, fifteen Miles from Morristown, & thirty five from Coryell’s Ferry, which we shall be able to reach Tomorrow Evening. We left King’s Ferry on Wednesday Morning last, & have made no Halt, excepting half the Day, Yesterday. The Detachment consists of one Hundred & four Officers, Twenty one Staff and Eleven Hundred & Twenty six Noncommissioned Officers & Privates. Besides which Colo. Bradley accompanies us with about one Hundred belonging to the Battalion under General McDougle. Your Excellency’s Commands will be chearfully received, & obediently executed, by your very Obedient & most humble Servant

J. M. Varnum

